Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered.

Examiner does not concede the current references do not anticipate the claims as amended.  Applicant argues that Fanton does not teach “a main code module”, which in Applicants view would equate to a “first program”.  

Examiner disagrees, and asserts that the terms first program, and second program must be read with a broad but reasonable interpretation.
Examiner also asserts that the current claim amendments state “the second program being read in or called by the first program”  are unclear.   Examiner believes the Applicant intends that the second program be “read in” to memory, or an analogous term.

To expedite prosecution Examiner has incorporated Bhimanaik  US 9,112,854, 

Examiner also cites Masone US 2011/0087692 [0025][0027][0042][0043] which recites multiple applications on a whitelist and a web browser calling said applications.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar US 2013/0055369 in view of Fanton US 2012/0078863 in view of Bhimanaik US 9,112,854.


As per claims 1, 13, 14 (Currently Amended) An information processing apparatus comprising: one or more processors configured to: Kumar teaches verify whether a first program identifier for identifying a first program serving as an operation target and a first calculation result corresponding to the first program identifier are registered in a white list: when the first program identifier and the first calculation result are registered in the white list, [0024][0026][0034]-[0036].    (Kumar teaches databases including trusted sources with certificates and a white list, database with “related” certificates include calculations of checksums or digital signatures, targeted programs are checked against said trusted list and or a white list prior to execution, 
Fanton teaches verify whether a second program identifier for identifying a second program related to the first program and a second calculation result corresponding to the second program identifier are registered in the white list: and when the second program identifier and the second calculation result are registered in the white list, perform an operation with respect to the first program, [0038] [0075] [0077][0086] [0107] [0111][0112]  (Fanton teaches checking a main code module against a white list and upon certain tags, further evaluating a script module against a whitelist and upon approval of that executing the code module)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the system of Fanton with Kumar because it increases security.
Bhimanaik teaches verifying a first program and a second program are trusted and in a white list wherein the second program is read in or called by the first program and performing an operation with respect to the first program  (Column 7 line 34 to Column 8 line 19) (Teaches that a first and second program are checked for trust and included in a white list to supplement the teachings of Fanton and Kumar above, where the first and second programs are checked and communicate/perform operations with each other)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the program interaction of Bhimanaik with the previous combination 

information processing apparatus according to claim 1, wherein the second calculation result is at least one of a checksum of the second program and an index indicating a registration position of the second program identifier 
As per claim 3. Kumar teaches The information processing apparatus according to claim 15. wherein the one or more processors are configured to: calculate the second calculation result second calculation result when the second calculation result is registered in the prior calculation result list, verify whether the registered second calculation result and the second program identifier and are registered in the white list, when the second calculation result is not registered in the prior calculation result list verify whether the second calculation result and the second program identifier are in the white list. [0024][0026][0034]-[0036]
As per claim 4. Kumar teaches The information processing apparatus according to claim 15, wherein the second calculation result is a checksum of the relatedsecond program, and the one or more processors are configured to derive a verification result indicating whether the second program identifier and he second program identifier in the prior calculation result list 
information processing apparatus according to claim 15. Wherein the second calculation result is an index indicating a registration position of the second program identifier  program identifier and the index corresponding to the second program identifier in the prior calculation result list are registered in-and the white list. [0024][0026][0034]-[0036]
As per claim 6.  Kumar teaches The information processing apparatus according to claim 15, wherein a number of related second program identifiers registered in the prior calculation result list is smaller than the a_number of program identifiers registered in the white list, and the one or more processors are configured to: verify whether the second program identifier and the second calculation result are registered in the prior calculation result list, when the relatedseeond program identifier ithe second program identifier-_and the second calculation result are registered in the white list, when the second program identifier is not registered in the prior calculation result list. [0024][0026][0034]-[0036]
As per claim 7.  Kumar teaches The information processing apparatus according to claim 1, wherein the one or more processors are configured to estimate the second program first program acqauired as a program identifier for identifying a program serving as an operation target. [0024][0026][0034]-[0036]
As per claim 8.  Kumar teaches The information processing apparatus according to claim 1, wherein the one or more processors are configured to estimate the second program related to the first program  that is a program verified previously. [0024][0026][0034]-[0036]

As per claim 9.  Kumar teaches The information processing apparatus according to claim 7. wherein the one or more processors are configured to estimate the second program related to the first program identified with the first program identifier from a related program list in which the first program identifier d second program identifier 
As per claim 10.   Kumar teaches The information processing apparatus according to claim 9, wherein the one or more processors are configured to update the related program list based on a verification result of verifying whether  the second program identifier and the second calculation result are registered in the white list. [0024][0026][0034]-[0036]
As per claim 11.    (Currently Amended) Kumar teaches The information processing apparatus according to claim 15, wherein the one or more processors are configured to: monitor change in the white list; and update information corresponding to the change in the prior calculation result list when the white list is changed. [0026]
information processing apparatus according to claim 15. wherein the one or more processors are configured to:monitor change in information relating to the prior calculation result list; and update a corresponding portion in the prior calculation result list when the information relating to the prior calculation result list is changed. [0026]

As per claim 15, Kumar teaches previously prepare the second calculation result, register the previously prepared second calculation result and the second identifier in a prior calculation result list, the second calculation result and the second program identifier being associated with each other, and read out the second calculation result corresponding to the second program identifier from the prior calculation result list and verify whether the read second calculation result and the second program identifier are registered in the white list. [0026] (whitelist database includes a signature database)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439